Exhibit For ReleaseFriday, November 20, 2009 Advance Nanotech Reports Third Quarter 2009 Financial Results MONTEBELLO, NY - Advance Nanotech, Inc. (OTCBB: AVNA) reports financial results this week for the three months ended September 30, 2009.The Company reported net income of $2,417,351, or $0.04 per share, compared to a loss of $382,555, or $0.01 per share, for the three months ended September 30, 2008, an increase of approximately $2,800,000.During the nine months ended September 30, 2009, the Company reported a net loss of $3,662,926, or $0.07 per share, compared to a net loss of $3,831,661, or $0.10 per share, for the nine months ended September 30, 2008, a decrease of 4 percent. A summary of the highlights from the quarter include: · Operating costs were reduced by over 55 percent for the nine month period in 2009, versus the comparable 2008 period · Awarded new contract development work for Alphasense, a leading gas sensor company based in the UK · Issuance of one additional granted patents bringing granted patented portfolio to five, with nine further patent applications pending · Continued focused resources on funded application development contracts with current partners offering near term revenue potential Revenues generated were related to sales of its Lonestar and Vapor Generator products, along with contracted, instructional and set-up services provided to customers.Although revenue decreased by 30 percent for the three months ended September 30, 2009, cost of sales decreased by over 67 percent during the same period.Similarly, while revenues decreased by 23 percent during the first nine months compared to the same period in 2008, cost of sales decreased by over 56 percent.The decrease in cost of sales reflects higher margin contracted revenue recognized for the corresponding periods. “We are pleased with our application development efforts and continued advances within our core partner programs,” commented Bret Bader, CEO of Advance Nanotech.“Even with limited capital resources, our sales, research and development teams have been successful with new contract wins and advancements with existing contracts that we believe will lead to near term revenues.In October, we received our NRC exempt radiation license, which allows us to ship systems in the US while eliminating many regulatory requirements for our customers.Our capital constraints continue to affect our business, delaying, but not losing, revenue opportunities for our Lonestar platform.We continue to work towards full funding of our business through various financing channels.In such capacity, we have worked closely with our advisers, existing lenders, noteholders and strategic partners on all available financing options.We have continued to fund our operations with short term notes, and expect to affect a longer term solution in the fourth quarter.Despite these capital challenges, our product and technology remains in a class above others in the chemical sensing industry, and we believe more than ever that the profound nature of the technology continues to have potential to revolutionize the chemical sensing industry.” The Company recognized net income from continuing operations, including non-controlling interest, during the third quarter of 2009 of $2,147,533, or $0.04 per basic share, compared to a loss of $474,767, or $0.01 per basic share for the same period in 2008.The increase in net income was related to the decrease in operating expenses as well as a non-cash gain recognized as of September 30, 2009 for the warrant and derivative re-valuations of $3,291,676. The Company had net income attributable to the Company (net of non-controlling interest) of $2,183,505, or $0.04 per basic share, compared with a loss of $205,078, or $0.01 per basic share for the same period in 2008.The Company reported a comprehensive gain (inclusive of loss from discontinued operations and foreign currency translation adjustments) of $2,294,495, or $0.04 per basic share, compared with a comprehensive loss of $82,034, for the same period in 2008. Selling, general and administrative expenses for the third quarter were $642,741, a decrease of $802,210 or over 55 percent compared to the third quarter 2008 level of $1,444,951. Total operating expenses were $1,195,822, down from $1,945,580 when compared to the third quarter of 2008. The loss from operations during the current third quarter was $635,711 compared to $1,385,633 for the same period in 2008, representing a decrease of $749,922 or 54 percent. The
